DETAILED ACTION
The following is responsive to original communications filed September 3, 2021 and telephonic communications with Applicant’s Representative conducted on July 5, 2022.  Claims 1–20 are allowed.

REASONS FOR ALLOWANCE
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s eTerminal Disclaimer, as filed and approved on July 5, 2022, is sufficient to obviate any potential rejection on the grounds of non-statutory double patenting in regards to parent patents U.S. 10,318,922 and U.S. 11,113,663.
As noted on page 6 of the Notice of Allowance issued on May 18, 2021 to parent application 16/431,911 (U.S. 11,113,663), when considered in view of the remaining claim elements, the prior art of record, either alone or in any combination, does not disclose functionality to “determine a most likely subject matter content associated with the copy of the portion of the set of data based on a set of queries to a third database and a fourth database, wherein at least one of the third database or the fourth database is local to the server, wherein the set of queries includes (i) a first query to the third database for information relating to a phone number associated with the phone call, a duration of the phone call, and an identification of the at least one of the first user or the second user, (ii) a second query to the fourth database for an established relationship between the first user and the second user based on the database record, and (iii) a third query to the fourth database for a most recent subject matter content associated with the established relationship,” as substantially recited in independent claims 1 and 20.  
Accordingly, claims 1–20 are allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623